Exhibit 10.5
CARDIOGENESIS CORPORATION
DIRECTOR STOCK OPTION PLAN
(AS AMENDED THROUGH FEBRUARY 2009)
     1. Purpose of the Plan. The purposes of this Director Stock Option Plan are
to attract and retain the best available personnel for service as Directors (as
defined herein) of the Company, to provide additional incentive to the Directors
of the Company to serve as Directors, and to encourage their continued service
on the Board.
     All options granted hereunder shall be nonstatutory stock options.
     2. Definitions. As used herein, the following definitions shall apply:
          (a) “Board” means the Board of Directors of the Company.
          (b) “Code” means the Internal Revenue Code of 1986, as amended.
          (c) “Common Stock” means the Common Stock of the Company.
          (d) “Company” means Cardiogenesis Corporation, formerly known as
Eclipse Surgical Technologies, Inc., a California corporation.
          (e) “Continuous Status as a Director” means the absence of any
interruption or termination of service as a Director.
          (f) “Director” means a member of the Board.
          (g) “Employee” means any person, including officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. The payment
of a Director’s fee by the Company shall not be sufficient in and of itself to
constitute “employment” by the Company.
          (h) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (i) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
               (i) If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation The Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
Fair Market Value shall be the closing sales price for such stock (or the
closing, bid, if no sales were reported) as quoted on such exchange or system
for the last market trading day prior to the time of determination, as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable;
               (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common Stock, shall be the mean between the high bid and low asked
prices for the Common Stock on the date of determination, as reported in The
Wall Street Journal or such other source as the Board deems reliable, or;

 



--------------------------------------------------------------------------------



 



               (iii) In the absence of an established market for the Common
Stock, the Fair Market Value thereof, shall be determined in good faith by the
Board.
          (j) “Option” means a stock option granted pursuant to the Plan.
          (k) “Optioned Stock” means the Common Stock subject to an Option.
          (l) “Optionee” means an Outside Director who receives an Option.
          (m) “Outside Director” means a Director who is not an Employee.
          (n) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
          (o) “Plan” means this Director Stock Option Plan.
          (p) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 10 of the Plan.
          (q) “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.
     3. Stock Subject to the Plan. Subject to the provisions of Section 10 of
the Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 1,025,000 Shares of Common Stock (the “Pool”). The Shares may
be authorized, but unissued, or reacquired Common Stock.
     If an Option expires or becomes unexercisable without having been exercised
in full, the unpurchased Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated); provided however, that Shares that have actually been issued under
the Plan shall not be returned to the Plan and shall not become available for
future distribution under the Plan.
     4. Administration and Grants of Options under the Plan.
          (a) Procedure for Grants. The provisions set forth in this Section
4(a) shall not be amended more than once every six months, other than to comport
with changes in the Code, the Employee Retirement Income Security Act of 1974,
as amended, or the rules thereunder. All grants of Options to Outside Directors
under this Plan shall be automatic and nondiscretionary and shall be made
strictly in accordance with the following provisions:
               (i) No person shall have any discretion to select which Outside
Directors shall be granted Options or to determine the number of Shares to be,
covered by Options granted to Outside Directors.
               (ii) Each Outside Director elected to the Board after
February 23, 2009, shall be automatically granted an Option to purchase 50,000
Shares (a “First Option”).

2



--------------------------------------------------------------------------------



 



               (iii) Each Outside Director shall be automatically granted an
Option to purchase 50,000 Shares (a “Subsequent Option”) on the date of such
Outside Director’s annual re-election to the Board, if on such date, he or she
shall have served on the Board for at least six (6) months.
               (iv) The terms of a First Option granted hereunder shall be as
follows:
                    (A) the term of the First Option shall be ten (10) years;
                    (B) the exercise price per Share shall be the Fair Market
Value per Share on the date of grant of the First Option; and
                    (C) the First Option shall become exercisable as to 1/3rd of
the Shares subject to the First Option on each of the first, second and third
anniversaries of the date of grant.
               (v) The terms of a Subsequent Option granted hereunder shall be
as follows:
                    (A) the term of the Subsequent Option shall be ten
(10) years;
                    (B) the exercise price per Share shall be the Fair Market
Value per Share on the date of grant of the Subsequent Option; and
                    (C) the Subsequent Option shall become exercisable as to all
of the Shares subject to the Subsequent Option on the first anniversary of its
date of grant.
               (vi) In the event that any Option granted under the Plan would
cause the number of Shares subject to outstanding Options plus the number of
Shares previously purchased under Options to exceed the Pool, then the remaining
Shares available for Option grant shall be granted under Options to the Outside
Directors on a pro rata basis. No further grants shall be made until such time,
if any, as additional Shares, become available for grant under the Plan through
action of the shareholders to increase the number of Shares which may be issued
under the Plan or through cancellation or expiration of Options previously
granted hereunder.
     5. Eligibility. Options may be granted only to Outside Directors. All
Options shall be automatically granted in accordance with the terms of Section 4
hereof. An Outside Director who has been granted an Option may, if he or she is
otherwise eligible, be granted an additional Option or Options in accordance
with such term.
     Neither the Plan nor any Option shall confer upon an Optionee any right to
be nominated or continue to serve as a Director, nor shall they interfere in any
way with any right that the Director or the Company may have to terminate the
Directors directorship at any time.
     6. Term of Plan. The Plan shall become effective upon the earlier to occur
of the Plan’s adoption by the Board or it’s approval by the shareholders of the
Company as described in Section 16 of the Plan; provided, however, that the Plan
shall be null and void if an underwritten, initial public offering of the
Company’s Common Stock does not occur before April 1, 1997. This Plan shall
continue in effect until March 31, 2015 unless sooner terminated under
Section 11 of the Plan.

3



--------------------------------------------------------------------------------



 



Termination of this Plan shall not affect rights and obligations heretofore
granted under this Plan and then in effect.
     7. Form of Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, shall
consist of (i) cash, (ii) check, (iii) promissory note, (iv) other shares which
(x) in the case of Shares acquired upon exercise of an Option, have been owned
by the Optionee for more than six (6) months on the date of surrender, and
(y) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised,
(v) delivery of a properly executed exercise notice together with such other
documentation as the Company and the broker, if applicable, shall require to
affect an exercise of the Option and delivery to the Company of the sale or loan
proceeds required to pay the exercise price, or (vi) any combination of the
foregoing methods of payment.
     8. Exercise of Option.
          (a) Procedure for Exercise; Rights as a Shareholder. Any Option
granted hereunder shall be exercisable at such times as are set forth in
Section 4 hereof; provided, however, that no Options shall be exercisable until
shareholder approval of the Plan in accordance with Section 16 hereof has been
obtained.
          An Option may not be exercised for a fraction of a Share.
          An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option by the person entitled to exercise the Option and fall payment for the
Shares with respect to which the Option is exercised has been received by the
Company. Full payment may consist of any consideration and method of payment
allowable under Section 7 of the Plan. Until the issuance (as evidenced by the
appropriate, entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such Shares, no right
to vote or receive dividends or any other rights as a shareholder shall exist
with respect to the Optioned Stock, notwithstanding the exercise of the Option.
A share certificate for the number of Shares so acquired shall be issued to the
Optionee as soon as practicable after exercise of the Option. No adjustment
shall be made for a dividend or other right for which the record date is prior
to the date the stock certificate is issued, except as provided in Section 10 of
the Plan.
          Exercise of an Option in any manner shall result in a decrease in the
number of Shares which thereafter may be available, both for purposes of the
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised.
          (b) Rule 16b-3. Options granted to Outside Directors must comply with
the applicable provisions of Rule 16b-3 promulgated under the Exchange Act or
any successor thereto and shall contain such additional conditions or
restrictions as may be required thereunder to qualify Plan transactions, and
other transactions by Outside Directors that otherwise could be matched with
Plan transactions, for the maximum exemption from Section 16 of the Exchange
Act.
          (c) Disability of Optionee. In the event Optionee’s Continuous Status
as a Director terminates as a result of total and permanent disability (as
defined in Section 22(e)(3) of the Code) or such disability occurs within sixty
(60) days following the termination of Optionee’s Continuous Status as a
Director, the Optionee may exercise his or her Option, but only within twelve

4



--------------------------------------------------------------------------------



 



(12) months from the date of such termination, and only to the extent that the
Optionee was entitled to exercise it on the date of such termination (but in no
event later than the expiration of its ten (10) year term). To the extent that
the Optionee was not entitled to exercise an Option on the date of termination,
or if he or she does not exercise such Option (to the extent otherwise so
entitled) within the time specified herein, the Option shall terminate.
          (d) Death of Optionee. In the event of an Optionee’s death during or
within sixty (60) days of the termination of Optionee’s Continuous Status as a
Director, the Optionee’s estate or a person who acquired the right to exercise
the Option by bequest or inheritance may exercise the Option, but only within
twelve (12) months following the date of death, and only to the extent that the
Optionee was entitled to exercise it on the date of death (but in no event later
than the expiration of its ten (10) year term). To the extent that the Optionee
was not entitled to exercise an Option on the date of death, and to the extent
that the Optionee’s estate or a person who acquired the right to exercise such
Option does not exercise such Option (to the extent otherwise so entitled)
within the time specified herein, the Option shall terminate.
     9. Non-Transferability of Options. The Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.
     10. Adjustments Upon Changes in Capitalization, Dissolution, Merger, Asset
Sale or Change of Control.
          (a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of Shares covered by each outstanding
Option, the number of Shares which have been authorized for issuance under the
Plan but as to which no Options have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Option, the price per
Share covered by each such outstanding Option, and the number of Shares issuable
pursuant to the automatic grant provisions of Section 4 hereof shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
subject to an Option.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, to the extent that an Option has not
been previously exercised, it shall terminate immediately prior to the
consummation of such proposed action.
          (c) Merger or Asset Sale. In the event of a merger of the Company with
or into another corporation, or the sale of substantially all of the assets of
the Company, each outstanding option may be assumed or an equivalent option may
be substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation does not
agree to assume the Option or to substitute an equivalent option, each
outstanding Option shall become fully vested and exercisable, including as to
Shares as to which it would not otherwise be exercisable. If an Option becomes
fully vested and exercisable upon a merger or sale of assets, the

5



--------------------------------------------------------------------------------



 



Board shall notify the Optionee that the Option shall be fully exercisable for a
period of thirty (30) days from the date of such notice, and the Option shall
terminate upon the expiration of such period. For the purpose of this paragraph,
an Option shall be considered assumed if, following, the merger or sale of
assets, the Option confers the right to purchase or receive, for each Share of
Optioned Stock subject to the Option immediately prior to the merger or sale of
assets, the consideration (whether stock, cash, or other securities or property)
received in the merger or sale of assets by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares).
     11. Amendment and Termination of the Plan.
          (a) Amendment and Termination of the Plan. Except as set forth in
Section 4, the Board may at any time amend, alter, suspend, or discontinue the
Plan, but no amendment, alteration, suspension, or discontinuation shall be made
which would impair the rights of any Optionee under any grant theretofore made,
without his or her consent. In addition, to the extent necessary and desirable
to comply with Rule 16b-3 under the Exchange Act (or any other applicable law or
regulation), the Company shall obtain shareholder approval of any Plan amendment
in such a manner and to such a degree as required.
          (b) Effect of Amendment or Termination. Any such amendment or
termination of the Plan shall not affect Options already granted, and such
Options shall remain in full force and effect as if this Plan had not been
amended or terminated.
          (c) Shareholder Approval Required. Unless approved by the holders of a
majority of the shares present and entitled to vote at a duly convened meeting
of shareholders, the Company shall not: (i) grant any stock option, including a
stock appreciation right, with an exercise price that is less than 100% of the
fair market value of the underlying stock on the date of grant; or (ii) reduce
the exercise price of any stock option, including a stock appreciation right,
outstanding or to be granted in the future; cancel and re-grant options at a
lower exercise price (including entering into any “6 month and 1 day”
cancellation and re-grant scheme), whether or not the cancelled options are put
back into the available pool for grant; replace underwater options with
restricted stock in an exchange, buy-back or other scheme; or replace any
options with new options having a lower exercise price or accelerated vesting
schedule in an exchange, buy-back or other scheme. This Section 11(c) may not be
further amended or repealed without the affirmative vote of the holders of a
majority of the shares present and entitled to vote at a duly convened meeting
of shareholders.
     12. Time of Granting Options. The date of grant of an Option shall, for all
purposes, be the date determined in accordance with Section 4 hereof.
     13. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant
to the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder,
state securities laws, and the requirements of any stock exchange upon which the
Shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

6



--------------------------------------------------------------------------------



 



          As a condition to the exercise of an Option, the Company may require
the person exercising such Option to represent and warrant at the time of any
such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares, if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned relevant provisions of law.
          The inability of the Company to obtain authority from any regulatory
body having jurisdiction, which authority is deemed by the Company’s counsel to
be necessary to the lawful issuance and sale of any Shares hereunder, shall
relieve the Company of any liability in respect of the failure to issue or sell
such Shares as to which such requisite authority shall not have been obtained.
     14. Reservation of Shares. The Company, during the term of this Plan, shall
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
     15. Option Agreement. Options shall be evidenced by written option
agreements in such form as the Board shall approve.
     16. Shareholder Approval. Continuance of the Plan shall be subject to
approval by the shareholders of the Company at or prior to the first annual
meeting of shareholders held subsequent to the granting, of an Option hereunder.
Such shareholder approval shall be obtained in the degree and manner required
under applicable state and federal law.

7